Citation Nr: 0323121	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability claimed as secondary to service connected 
fibromyalgia.  

2.	Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from January 1981 to March 
1987.  

This matter comes before the Board of Veterans Appeals from 
rating actions by the RO that denied service connection for a 
psychiatric disability and also denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  In March 2003 the Board sought further 
evidentiary development in this case pursuant to authority 
granted by 38 C.F.R.§ 19.9(a)(2) (2002).  In deciding the 
claim for service connection, the Board will consider 
evidence obtained pursuant to that regulation.  Although the 
regulation has been invalidated, the veteran is not 
prejudiced because this decision grants the claim for service 
connection.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

For reasons discussed below the issue of entitlement to a 
total rating for compensation purposes will be discussed in 
the Remand section of this decision.    



FINDING OF FACT

The veteran's dysthymia is partially caused by her service-
connected fibromyalgia.  



CONCLUSION OF LAW

The veteran's dysthymia is proximately due to service-
connected fibromyalgia.  38 C.F.R.§ 3.310(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim for service connection 
for a psychiatric disability.  



I. Factual Basis 

The veteran is currently service connected for fibromyalgia 
(also referred to as complaints of pain in the knees, ankles, 
and feet) with history of stress fracture of the right tibia, 
evaluated as 40 percent disabling.  

Review of the veteran's service medical records reveals that 
the veteran was seen in September 1981 after a suicide 
attempt precipitated by racial tensions in her unit.  No 
pertinent diagnosis was rendered.  The service medical 
records contain no findings or diagnosis of a psychiatric 
disability.  On the veteran's March 1987 examination prior to 
service discharge no pertinent clinical findings were 
reported and the veteran was evaluated as psychiatrically 
normal on clinical evaluation.  

VA clinical records reflect ongoing post service treatment 
for fibromyalgia and for psychiatric symptoms generally 
assessed as major depression.  In a statement dated in 
October 1992, a VA physician reported that the veteran had 
been suffering from anxiety and depression since she had been 
burned out of her apartment earlier that month.  

During a VA hospitalization in April 1997 the veteran 
complained that she was having a "nervous breakdown", felt 
trapped, and was having difficulty with jobs.  She gave a 
history of seeing a psychiatrist in 1982 when she suffered 
from depression and suicidal ideation while in the service.  
At the time of discharge from the hospital the diagnoses on 
Axis I was major depression, recurrent, severe with some 
neurocognitive deficits, probably due to concentration and 
attention.  Fibromyalgia was diagnosed on Axis III.  

After a VA psychiatric examination conducted in May 2003 the 
diagnosis on Axis I was dysthymia.  The examiner opined, in 
pertinent part, that the veteran's pain due to fibromyalgia 
was a cause of her dysthymia symptoms but was not as likely 
as not the sole cause.  Since the veteran's fibromyalgia was 
service connected, the examiner thought that the veteran's 
psychiatric disability was as likely as not related to 
service.  

II  Legal Analysis 

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R.§ 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R.§ 3.310, and compensation is payable 
for that degree of aggravation for a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

While a review of the record fails to establish that the 
veteran's psychiatric disability had its onset during 
service, the VA psychologist who recently examined the 
veteran, and the supervising psychologist who reviewed the 
examination report, and reviewed the claims folder have 
provided the only competent medical opinion.  That opinion is 
to the effect that the veteran's psychiatric disability, 
currently diagnosed as dysthymia, was at least in part caused 
by the service-connected fibromyalgia.  Since that is the 
case and in view of the provisions of 38 C.F.R.§ 3.310(a), 
the Board concludes that service connection for the veteran's 
psychiatric disability is warranted.  


ORDER

Service connection for a psychiatric disability, dysthymia, 
is granted.  


REMAND

In view of the grant of secondary service connection for the 
veteran's psychiatric disability in the above decision, it is 
appropriate that the RO should again adjudicate the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2002).  In this case there is no opinion as to the impact of 
fibromyalgia on the veteran's ability to work.

In view of the foregoing this case is remanded to the RO for 
the following action:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the impact of 
her fibromyalgia with history of stress 
fracture of the right tibia on her 
ability to work.  Send the claims folder 
to the examiner for review.  The examiner 
who is designated to examine the veteran 
should acknowledge review of the claims 
folder in the examination report.  The 
examiner should express an opinion as to 
whether the veteran's service connected 
fibromyalgia, in conjunction with her 
service connected psychiatric disability, 
would preclude her from maintaining 
employment consistent with her employment 
experience.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.  

2.  Then, the RO should again adjudicate 
the issue of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  If this 
benefit remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



